                                                                   Case 2:17-cv-01030-MMD-EJY Document 118 Filed 10/29/20 Page 1 of 3



                                                                 NATALIE L. WINSLOW, ESQ.
                                                             1   Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.
                                                             2   Nevada Bar No. 15175
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Cir. Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                             6
                                                                 Attorneys for The Bank of New York Mellon fka
                                                             7   The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                             8   Loan Trust 2005-1CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-1CB
                                                             9
                                                                                            UNITED STATES DISTRICT COURT
                                                            10
                                                                                                   DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   THE BANK OF NEW YORK MELLON FKA                      Case No.:   2:17-cv-01030-MMD-EJY
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                      LAS VEGAS, NEVADA 89134




                                                            13   FOR THE CERTIFICATEHOLDERS OF
AKERMAN LLP




                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                            14   TRUST 2005-1CB, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-                   MOTION TO REMOVE ATTORNEY
                                                            15   1CB,                                                 FROM ELECTRONIC SERVICE LIST
                                                            16                       Plaintiff,
                                                            17   vs.
                                                            18   JEAN       BIRMINGHAM,    MORTGAGE
                                                                 ELECTRONIC REGISTRATION SYSTEMS,
                                                            19   INC., SFR INVESTMENTS POOL 1, LLC,
                                                                 PEARL       COVE   II  HOMEOWNERS
                                                            20   ASSOCIATION, DOE INDIVIDUALS I-X,
                                                                 inclusive; and ROE CORPORATIONS I-X,
                                                            21   inclusive,
                                                            22                       Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28                                              Page 1 of 3
                                                                 53731367;1
                                                                   Case 2:17-cv-01030-MMD-EJY Document 118 Filed 10/29/20 Page 2 of 3




                                                             1

                                                             2   SFR INVESTMENTS POOL 1, LLC,
                                                             3                         Counter/Crossclaimant,
                                                             4   vs.
                                                             5   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                             6   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                             7   TRUST 2005-1CB, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-
                                                             8   1CB;        MORTGAGE       ELECTRONIC
                                                                 REGISTRATION SYSTEMS, INC. as nominee
                                                             9   beneficiary for MIRAD FINANCIAL GROUP;
                                                                 JEAN BIRMINGHAM, an individual,
                                                            10
                                                                                       Counter/Crossdefendants.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12            TO:   ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                      LAS VEGAS, NEVADA 89134




                                                            13            PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law
AKERMAN LLP




                                                            14   firm of Akerman LLP. The undersigned requests that Mr. Brenner be removed from the service list.
                                                            15            Akerman LLP continues to serve as counsel for The Bank of New York Mellon fka The
                                                            16   Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust
                                                            17   2005-1CB, Mortgage Pass-Through Certificates, Series 2005-1CB in this action.
                                                            18   ///
                                                            19   ///
                                                            20   ///
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28                                                  Page 2 of 3
                                                                 53731367;1
                                                                   Case 2:17-cv-01030-MMD-EJY Document 118 Filed 10/29/20 Page 3 of 3




                                                             1            All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             2   future notices in this action should continue to be directed to Natalie L. Winslow, Esq. and Nicholas

                                                             3   E. Belay, Esq.

                                                             4                DATED this 29th day of October, 2020
                                                                                                                AKERMAN LLP
                                                             5

                                                             6
                                                                                                              /s/ Nicholas E. Belay
                                                             7                                                NATALIE L. WINSLOW, ESQ.
                                                                                                              Nevada Bar No. 12125
                                                             8                                                NICHOLAS E. BELAY, ESQ.
                                                                                                              Nevada Bar No. 15175
                                                             9                                                1635 Village Center Cir., Suite 200
                                                                                                              Las Vegas, Nevada 89134
                                                            10
                                                                                                              Attorneys for The Bank of New York Mellon fka The
                                                            11                                                Bank of New York, as Trustee for the Certificateholders
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                              of CWALT, Inc., Alternative Loan Trust 2005-1CB,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                              Mortgage Pass-Through Certificates, Series 2005-1CB
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14

                                                            15                                          COURT APPROVAL

                                                            16            IT IS SO ORDERED.

                                                            17                  Oct. 29, 2020
                                                                          Date:______________

                                                            18                                                         ___________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            19
                                                                                                                       Case No.: 2:17-cv-01030-MMD-EJY
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28                                                 Page 3 of 3
                                                                 53731367;1
